Citation Nr: 0936713	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-02 890	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.   


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The Veteran had active military service from February 1973 to 
July 1974.       

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.                  

By an August 2008 decision, the Board denied the Veteran's 
claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

In April 2009, the Veteran filed a motion for reconsideration 
of the Board's August 2008 decision.  See 38 C.F.R. § 20.1001 
(2008).  In July 2009, a Board Deputy Vice Chairman granted 
the motion, ordering reconsideration of the Board's August 
2008 decision by an expanded panel of the Board as provided 
by 38 U.S.C.A. § 7103(b). The undersigned have been 
designated as the reconsideration panel   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that additional development is warranted to 
adjudicate the Veteran's claim for service connection for 
PTSD.  38 C.F.R. § 19.9 (2008).

VA regulation, 38 C.F.R. § 3.304(f) sets forth the criteria 
necessary to establish service connection for PTSD.  For 
service connection to be awarded for PTSD, the record must 
show: (1) a current medical diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a) (2008); (2) combat status or 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between diagnosed PTSD and the claimed inservice 
stressor.

There is sufficient competent evidence of a current diagnosis 
of PTSD based upon alleged in-service stressors.  See private 
medical statement from Bruce King, Ph.D, dated in January 
2004; private medical records from the Vet Center, dated in 
2006; private medical statement from Jerry Jurgenson, Ph.D., 
dated in April 2008.  However, the relevant evidence of 
record does not demonstrate that the Veteran engaged in 
combat with the enemy and his claimed in-service stressors 
have not been corroborated by service records or other 
credible supporting evidence.     

The Veteran contends that he was exposed to stressors while 
being trained as a Medical and Dental Tech Specialist at the 
Hospital Corpsman School at Balboa Naval Hospital.  The 
Veteran reports that he was exposed to military personnel 
returning from Vietnam with no legs, arms, and other severe 
injuries.  According to the Veteran, he was severely 
disturbed by seeing the suffering the personnel were 
experiencing and seeing some of them die.  He notes that he 
was eventually transferred to Treasure Island, California, 
where he served on an Honor Guard for burial detail and had 
to attend multiple funerals.  In an October 2008 statement 
from the Veteran, he stated that the "helplessness" he felt 
at each funeral was "overwhelming."  He indicates that 
since experiencing these events, he suffers from nightmares, 
difficulty sleeping, flashbacks, and withdrawal from social 
settings.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy" or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Veteran's service records show that he served in the 
United States Navy from February 1973 to July 1974.  The 
Veteran's Military Occupational Specialty (MOS) was as a 
Boatswain Mate.  There are no service records showing that 
the Veteran was at the Hospital Corpsman School at Balboa 
Naval Hospital.  However, while the Veteran's service 
treatment records have been associated with the claims file, 
his personnel records have not been located.  In a November 
2007 response from the National Personnel Records Center 
(NPRC), the NPRC stated that they had conducted an extensive 
and thorough search for the Veteran's military personnel 
folder.  According to the NPRC, they were unable to locate 
the requested records.  The NPRC concluded that the records 
either did not exist, that the NPRC did not have them, or 
that further efforts to locate them at the NPRC would be 
futile.  Nevertheless, given that the Veteran has submitted 
lay statements from friends corroborating his contention that 
he attended the Hospital Corpsman School at Balboa Naval 
Hospital, to include a service buddy, the Board finds that a 
further search for military personnel records is warranted.  

The AMC/RO should also determine if there are any additional 
medical or psychiatric records relating to evaluation or 
treatment for a psychiatric disorder that are available, all 
pertinent records must be secured and associated with the 
claims file.  38 C.F.R. § 3.159(c)(1)(2) (2008).

If and only if one or more of the Veteran's alleged in-
service stressors is verified, the RO must arrange for the 
Veteran to be afforded a VA psychiatric examination to 
determine if he meets the diagnostic criteria for PTSD and, 
if so, whether such is linked to a verified in- service 
stressor.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§§ 3.159(c)(4); 3.304(f) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Naval 
Historical Center and any other 
appropriate Naval agency, to include 
Balboa Naval Hospital, San Diego, 
California, in order to obtain 
documentation that the Veteran attended 
the Hospital Corpsman School at Balboa 
Naval Hospital in 1973.  The RO should 
specifically request the roster of 
students in training at Balboa Naval 
Hospital in the Spring/Summer of 1973.  
All records/responses received should be 
associated with the claims file.  All 
efforts to obtain the records should be 
fully documented, and the facility must 
provide a negative response if records are 
not available.

2.  The AMC/RO should determine if there 
are any relevant medical or psychiatric 
records available that have not been 
obtained.  After securing any consent that 
may be necessary, all pertinent VA and 
nonVA records must be secured and 
associated with the claims file.  

3  If and only if one or more of the 
Veteran's alleged in-service stressors is 
verified, the RO must arrange for the 
Veteran to be afforded a VA psychiatric 
examination to determine if he meets the 
diagnostic criteria for PTSD and, if so, 
whether such is linked to a verified in- 
service stressor.  The RO must inform the 
psychiatrist of the verified in-service 
stressor(s) and forward the claims folder 
in its entirety to that psychiatrist for 
review.  The psychiatric evaluation must 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive mental status evaluation and 
any tests deemed as necessary.

The examiner must then offer an opinion 
addressing the following questions:

(a)	Does the Veteran meet the diagnostic 
criteria for PTSD as defined by the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)? 
 
(b)	If the Veteran has a diagnosis of 
PTSD, is it at least as likely as not 
(50 percent or greater degree of 
probability) that his PTSD is 
causally linked to a verified in-
service stressor(s)?

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility. Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is requested to answer the 
question posed with use of the as likely, 
more likely or less likely language.  The 
psychiatrist is also asked to provide a 
rationale used in formulating his or her 
opinion in the written report.

4.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issue 
on appeal.  The RO must address all 
evidence received after the issuance of 
the last supplemental statement of the 
case.  If the benefit sought on appeal 
remains denied, the RO should provide the 
Veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



			
	GEORGE E. GUIDO JR.	ANDREW J. MULLEN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
	                                                   R. F. 
WILLIAMS 
                                                 Veterans Law 
Judge
                                             Board of 
Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


